In a proceeding pursuant to section 232 of the Family Court Act for the providing *667payments for a handicapped child, the appeals are by the City of White Plains (City) and the County of Westchester (County) from an order of the Family Court, Westchester County, dated January 25, 1974, which, inter alia, (1.) ordered that the said child be furnished education, (2) directed that the cost of the education should not exceed $1,800 per year and (3) made the cost of such education a charge upon the City. Order modified, on the law, by deleting from the decretal paragraph thereof the words "city of White Plains, said city” and substituting therefor the words "County of Westchester, said county”. As so modified, order affirmed, without costs. The question presented on this appeal is whether the City was properly charged, in the first instance, with an $1,800 contribution toward the education costs of a handicapped child. This very issue was resolved, in favor of the City, in Matter of G. (78 Misc 2d 453) and the parties are referred to the well-reasoned opinion of the court in that case. We further note that Matter of G. (supra) is also supported by Matter of Held v County of Westchester (45 AD2d 822), in which this court affirmed, without opinion, the order of the Family Court, Westchester County, which, in the first instance, charged the County, rather than the City of Mount Vernon, with the education costs of a handicapped child. Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Brennan, JJ., concur.